Case: 16-14170   Date Filed: 06/29/2017   Page: 1 of 3


                                                      [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-14170
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:15-cv-14408-RLR

RICARDO MEDRANO-ARZATE,
EVA CHAVEZ-MEDRANO,
as Personal Representative of the
ESTATE OF HILDA MEDRANDO, Deceased,

                                                      Plaintiffs-Appellants,

                                   versus

SHERIFF OF OKEECHOBEE COUNTY,
Paul C. May, individually,
OKEECHOBEE COUNTY, FLORIDA,

                                                      Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 29, 2017)

Before HULL, WILSON and BLACK, Circuit Judges:

PER CURIAM:
              Case: 16-14170     Date Filed: 06/29/2017    Page: 2 of 3


      Plaintiffs Ricardo Medrano-Arzate and Eva Chavez Medrano, as Personal

Representative of the Estate of Hilda Medrano (Appellants), appeal the district

court’s dismissal of their amended complaint against Paul C. May, individually and

as Sheriff of Okeechobee County, and Okeechobee County (Appellees). The

complaint arises out of the death of Hilda Medrano on December 1, 2013, when

the vehicle in which she was a passenger collided with a vehicle driven by Deputy

Joseph Anthony Gracie of the Okeechobee County Sheriff’s Office. Appellants

filed suit against May, individually and in his capacity as Sheriff, and Okeechobee

County, but did not file suit against Deputy Gracie. Appellants alleged that certain

policies implemented by the Appellees, pursuant to which Deputy Gracie was

unable to operate his lights and sirens while responding to an emergency call,

caused the collision and Hilda Medrano’s death.

      While we agree with the district court that Hilda Medrano’s death was

tragic, we also agree that the Appellants have failed to state a claim against the

Appellees under § 1983. As Appellants do not allege that Deputy Gracie’s conduct

amounted to a deprivation of Hilda Medrano’s constitutional rights, Appellants

cannot maintain an action against Appellees under § 1983 based upon the policies

alleged to have caused Hilda Medrano’s death. Appellants concede their claim is

foreclosed by Rooney v. Watson, 101 F.3d 1378, 1381 (11th Cir. 1996) (“[A]n

inquiry into a governmental entity’s custom or policy is relevant only when a


                                          2
               Case: 16-14170    Date Filed: 06/29/2017   Page: 3 of 3


constitutional deprivation has occurred.”). Thus, we affirm the district court’s

dismissal. See McKusick v. City of Melbourne, 96 F.3d 478, 482 (11th Cir. 1996)

(reviewing de novo a district court’s dismissal under Fed. R. Civ. P. 12(b)(6) for

failure state a claim).

       AFFIRMED.




                                          3